DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s claims filed 2/11/2020. Claims 1-2, 4-7, 10, 12-14, 18-19, 21-22, and 27 have been amended, claims 8-9, 16-17, 24-26 and 28-156 have been cancelled, no claims have been newly added and thus claims 1-7, 10-15, 18-23 and 27 are currently pending.
Claim Objections
Claims 1-7, 10-15, 18-23, and 27 are objected to because of the following informalities:  line 1 reads “The respiratory assistance system of Claim” examiner recommends amending the line to read “The respiratory assistance system of claim”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 10, 11, 12, 13, 14, 18, 19, 20 and 21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Livingston (U.S. PG Pub. 2002/0062681).
Regarding claim 1, Livingston discloses a respiratory assistance system configured to provide a flow of gases to a patient, the system comprising (Par. [0002]): a first acoustic transmitter positioned at a first position in or near a gases flow path, the first acoustic transmitter configured to transmit a first acoustic signal (Par. [0009]; Par. [0023]; Fig. 1 first acoustic transmitter (18a)); a second acoustic transmitter positioned at a second position in or near the gases flow path, the second acoustic transmitter configured to transmit a second acoustic signal (Par. [0009]; Par. [0023]; Fig. 1 second acoustic transmitter (18b)); and one or more acoustic receivers positioned between the first position and the second position, the one or more acoustic receivers configured to receive the first and the second transmitted acoustic signals (Par. [0024]; Fig. 1 acoustic receiver (20)), wherein the first and second acoustic transmitters and the one or more acoustic receivers are in electrical communication with a hardware processor configured to determine one or more characteristics of the gases flow based on the first and second acoustic signals received by the one or more acoustic receivers (Par. [0026]).
Regarding claim 4, Livingston discloses the respiratory assistance system of claim 1, wherein the first and second acoustic transmitters face each other along the gases flow path so that acoustic signals produced by each acoustic transmitter are directed toward the other acoustic transmitter (Par. [0009]).
Regarding claim 5, Livingston discloses the respiratory assistance system of claim 1, wherein the first and second acoustic transmitters are a matched pair of acoustic transmitters (Par. [0023] discloses two ultrasonic transmitters thus the acoustic transmitters being matched; Fig. 1 acoustic transmitters (18a) and (18b)).
Regarding claim 10, Livingston discloses the respiratory assistance system of claim 1, wherein the one or more characteristics of the gases flow comprise one or more of a gases concentration or a gases flow rate (Par. [0007]; Par. [0025]; Par. [0036]-Par. [0037]).
Regarding claim 11, Livingston discloses the respiratory assistance system of claim 1, wherein the gases concentration comprises an oxygen concentration (Par. [0007]; Par. [0025]).
Regarding claim 12, Livingston discloses the respiratory assistance system of claim 1, wherein the one or more acoustic receivers are located within the gases flow path (Par. [0009]; Par. [0024] Fig. 1 receiver (20) within gas flow path (22) and (23)).
Regarding claim 13, the device of Livingston discloses the respiratory assistance system of claim 1, wherein the hardware processor is configured to estimate a temperature of the one or more acoustic receivers using a measured temperature of gases in the flow path (Par. [0010]; Par. [0025]; Par. [0035]-Par. [0038]; discloses the use of sonic waves to determine the temperature and concentration of the gas flow through the housing, thus estimating the temperature at each acoustic receiver).
Regarding claim 14, Livingston discloses the respiratory assistance system of claim 1, wherein a temperature sensor and flow rate sensor, wherein the hardware processor is configured to be in communication with the temperature sensor and flow rate sensor to determine the one or more characteristics of the gases flow (Par. [0009]- Par. [0010]; Par. [0025]- Par. [0026]).
Regarding claim 21, Livingston discloses the respiratory assistance system of claim 1, wherein the first and second acoustic transmitters are ultrasonic transmitters (Par. [0009]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston as applied to claim 1.
Regarding claim 7, the device of Livingston discloses the respiratory assistance system of claim 1 and further discloses the one or more acoustic receivers are located between and spaced from the first and second acoustic transmitters at a sufficient distance (Par. [0024]; Fig. 1 shows receiver (20) between transmitters (18a) and (18b)).
Livingston does not explicitly disclose mitigating near-field effects.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to mitigate near field effects. The skilled artisan would have been motivated to make the modification because it is well known in the art that mitigating near-field effects reduce the inductive and capacitive effects from the sensors in the system.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston as applied to claims 1 and 14, in view of Barker (U.S. Pat. 2015/0059745).
Regarding claim 15, the device of Livingston the respiratory assistance system of claim 1, but does not disclose the flow rate sensor is a heated temperature sensing element.
However, Barker teaches the flow rate sensor is a heated temperature sensing element (Par. [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to have the flow rate sensor as a heated temperature sensing element as taught by Barker. The skilled artisan would have been motivated to make the modification in order to determine the need for a temperature correction based on the flow rate signal (Barker, Par. [0031]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston in view of Flint as applied to claim 1 and 14, in further view of Kreitzer (U.S. PG Pub. 2008/0270093).
Regarding claim 18, the device of Livingston discloses the respiratory assistance system of claim 1, wherein the processor is configured to compute a parameter of the first and second acoustic transmitters or the one or more acoustic receivers based on a flow rate measured by the flow rate sensor (Par. [0035]- Par. [0038]).

However, Kreitzer teaches a calibration parameter (Par. [0024]; Par. [0027]; Par. [0029])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to incorporate computing a calibration parameter as taught by Kreitzer. The skilled artisan would have been motivated to make the modification in order to ensure a patient is receiving the correct airflow in the event of a changing flow rate. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston in view of Flint as applied to claim 1.
Regarding claim 19, the embodiment of figure 1 of Livingston discloses the respiratory assistance system of claim 1, however, the embodiment of figure 1 of Livingston does not disclose the gases flow path between the first position and the second position comprises a curved flow path
However, the embodiment of figure 3 teaches the gases flow path between the first position and the second position comprises a curved flow path (Par. [0028]; Fig. 3 shows a curved flow path).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to have a curved flow path. The skilled artisan would have been motivated to make the modification in order to reduce the overall length of the housing (Livingston, Par. [0028]). 
Regarding claim 20, the embodiment of figure 1 of Livingston discloses the respiratory assistance system of claim 1, however, the embodiment of figure 1 of Livingston does not disclose the gases flow path between the first position and the second position comprises a portion of the flow path having a straight flow path.
However, the embodiment of figure 3 teaches the gases flow path between the first position and the second position comprises a portion of the flow path having a straight flow path. (Par. [0028]]; Fig. 3 shows a portion of the flow path being straight).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to have a straight portion between the . 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston in view of Flint as applied to claim 1 and 22, in further view of Barker.
Regarding claim 23, the modified device of Livingston discloses the respiratory assistance system of claim 1 and 22 but does not disclose the blower is configured to provide a high flow therapy to a patient.
However, Barker teaches the blower is configured to provide a high flow therapy to a patient (Par. [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to have the blower configured to provide a high flow therapy as taught by Barker. The skilled artisan would have been motivated to make the modification in order to provide a patient with the correct and necessary air flow. 
Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston as applied to claim 1, in view of Aarts (U.S. PG Pub. 2016/0354040).
Regarding claims 2 and 6, the device of Livingston discloses the respiratory assistance system of claim 1, but does not disclose the one or more acoustic receivers are two acoustic receivers said acoustic receivers being microphones.
However, Aarts teaches the one or more acoustic receivers are two acoustic receivers said acoustic receivers being microphones (Par. [0029]; Par. [0058]; Par. [0089]; Fig. 1 microphone sensors (10a) and (10b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to incorporate the one or more acoustic receivers are two acoustic receivers said acoustic receivers being microphones as taught by Aarts. The skilled artisan would have been motivated to make the modification in order to detect the airway 
 Regarding claim 3, the modified device of Livingston discloses the respiratory assistance system of claim 1 and 2, but does not disclose one acoustic receiver is downstream of another acoustic receiver.
However, Aarts teaches one acoustic receiver is downstream of another acoustic receiver (Fig. 1 acoustic sensor (10b) is downstream of Acoustic sensor (10a)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to incorporate one acoustic receiver is downstream of another acoustic receiver as taught by Aarts. The skilled artisan would have been motivated to make the modification in order to detect the airway narrowing to determine whether a hypopnea is caused by the upper airway narrowing or by a reduction of respiratory drive (Aarts, Par. [0008]).
Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston as applied to claim 1, in view of Flint (U.S. PG Pub. 2009/0266359).
Regarding claim 22, the device of Livingston discloses the respiratory assistance system of claim 1, but does not disclose a blower.
However, Flint teaches a blower (Par. [0011]; Fig. 1 blower (10)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to incorporate a blower as taught by Flint. The skilled artisan would have been motivated to make the modification in order to provide sufficient airflow to a patient.
Regarding claim 27, the modified device of Livingston discloses the respiratory assistance system of claim 1 and 22, and further discloses a first and second acoustic transmitters (18a) and (18b), acoustic receiver (20) within housing (12) and (32)). 

However, Flint teaches the blower is within a non-removable sensor module or blower/sensor module (Fig. 1 acoustic sensors (22) and (23), blower (10) and controller (13) within housing (1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to incorporate the blower is within a non-removable sensor module or blower/sensor module as taught by Flint. The skilled artisan would have been motivated to make the modification in order to provide a compact design for using acoustic transmitters and receivers in a respiratory device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	A. Russel (U.S. Pat. 5,099,837) teaches “Inflation Based Control of Medical Gas”
B. Cardelius (U.S. PG Pub. 2012/0312302) teaches “Breathing Apparatus with Monitored Delivery Device”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        1/26/2022

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785